Order entered July 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01425-CV

              ALBERT MORRIS AND TILDA MORRIS, ET AL., Appellant

                                              V.

               UNIFIED HOUSING FOUNDATION INC., ET AL., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-15358

                                          ORDER
       The Court has reviewed the clerk’s record in this case. The clerk’s record does not

include the March 10, 2014 judgment. Accordingly, the Court ORDERS the district clerk to

file on or before July 25, 2014 a supplemental clerk’s record including the March 10, 2014 final

judgment.   The Court DIRECTS the Clerk to send a copy of this order by electronic

transmission to Gary Fitzsimmons, District Clerk.


       .


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE